Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 2, 4, 6-10, 13, 14, 16-28, 29-47, and 49-60 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant has amended claims 2, 4 and 16 and pointed out that Gillner et al. (U.S. Patent No. 6,396,026) does not teach an electromagnetic  wave  transmission  heater  for  mitigating  condensate occlusion through a medium including a heat generating resistance wire and  an  elongate  encasement  of  thermally  transmissive,  temperature mitigating, and electrically insulative material encompassing the elongate heating resistance wire (the resistive elongate heating element). 
Gillner et al. merely teaches a matt black layer of paint 23 for the purpose to prevent metallic reflection in the laminated pane (Col. 5, lines 32-35). A layer of PVB (thermoplastic adhesion layer 3 of polyvinyl butyral) actually provides the features of "...thermally transmissive, temperature mitigating, and electrically insulative material encompassing the elongate heating wire". Nowhere does Gillner et al. provide these provisions for the layer of paint. However, PVB would provide such provisions. The PVB layer 3 (column 5, lines 53-54) protect the heating wires and the busbars 4 and 5 and the paint is not a covering or a cover segment. The applicant's cover segment, in contrast, in one form is an elongate segment of tubular material with a bore. The resistive layer 3 of Gillner et al. encompasses an entire vehicle laminated windshield pane and would not be conducive to the specific installations and species implemented as claimed. Gillner et al. merely teaches affixation of heating elements in laminated panes and Applicant teaches specific circuitous covered wire heating elements that are not limited by being incorporated into a laminated pane within a web or sheet of thermoplastic adhesion layer 3 of polyvinyl butyral (PVB). (Column 4, lines 59-63). 
Claims 6-10, 13, 14, 29-33 and 59 depend on claim 2. Claims 17-28 depend on claim 16. Claims 34-58 and 60 depend on claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875